DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola (US 20180275658 A1); and in view of Cooper (US 20200117953 A1, claims the priority Of Us-Provisional-Application US 62744534,  Oct. 11, 2018).
Re Claim 1, Iandola discloses a computing system, comprising: a data storage; and at least one processor communicatively coupled to the data storage, wherein the at least one processor is configured to execute program instructions to cause the system to perform the steps (see Iandola: e.g., -- computer-readable medium storing instructions for execution on a processor, the instructions when executed by the processor causing the processor to perform steps--, in claim 12, -- An autonomous control system generates synthetic data that reflect simulated environments. Specifically, the synthetic data is a representation of sensor data of the simulated environment from the perspective of one or more sensors. The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The autonomous control system uses the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included in existing training data--, in abstract, and [0003]-[0004], and [0007]) comprising:
training a deep neural network (“DNN”) model using training data (see Iandola: e.g., --the machine-learned models are neural network models such as feed-forward networks, convolutional neural networks (CNN), deep neural networks (DNN), recurrent neural networks (RNN), self-organizing maps (SOM), and the like, that are trained by the model training system 140 based on training data sets…..The model training system 140 constructs machine-learned models based on sensor information provided by the sensor collection system 150. The trained machine-learned models perform various functions, such as simulating sensor data, estimating sensor quality, and other detection and control algorithms for use by the autonomous control system 110. The model training system 140 constructs the models based on training data sets. The training data sets contain information resembling potential environments the autonomous control system 110 would encounter during operation.--, in [0226]-[0027]);
determining scenes to generate based on the DNN model and the training data (see Iandola: e.g., --the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110. For example, synthetic data may include sensor images of the environment that are modified to introduce artifacts in the environment. Specifically, artifacts introduced into the synthetic data may virtually represent any modifications to an environment in existing sensor data, and may represent atmospheric conditions such as precipitation, iciness, snow, lighting conditions such as intense sunlight, darkness, simulated objects such as pedestrians, precipitation, puddles, and the like in the surrounding environment. As another example, synthetic data may include sensor data of the environment that simulate partial sensor malfunction.--, in [0028], similarly, --The data synthesizing module 325 introduces objects and/or artifacts into the environment and may also animate different scenarios with the objects based on behavioral and physical models. For example, dangerous scenarios in which simulated pedestrians perform risky behavior, such as jaywalking, can be animated that are otherwise difficult to capture in the physical world. Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.--, in [0050]-[0051]);
generating the determined scenes (see Iandola: e.g., Fig. 2, “simulated environment”, and, -- the model training system 140 also synthesizes sensor data… the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110. For example, synthetic data may include sensor images of the environment that are modified to introduce artifacts in the environment. Specifically, artifacts introduced into the synthetic data may virtually represent any modifications to an environment in existing sensor data, and may represent atmospheric conditions such as precipitation, iciness, snow, lighting conditions such as intense sunlight, darkness, simulated objects such as pedestrians, precipitation, puddles, and the like in the surrounding environment. As another example, synthetic data may include sensor data of the environment that simulate partial sensor malfunction.--, in [0028]);
augmenting the training data with the generated scenes (see Iandola: e.g., -- The model training system 140 may use the synthetic sensor data to augment existing training data and generally improve the accuracy of computer models. By training the computer models on augmented training data,… images of simulated pedestrians may be augmented to training data for training computer models that detect pedestrians.--, in [0029]); 
retraining the DNN model with the augmented training data (see Iandola: e.g., -- The model training system 140 may use the synthetic sensor data to augment existing training data and generally improve the accuracy of computer models. By training the computer models on augmented training data,… images of simulated pedestrians may be augmented to training data for training computer models that detect pedestrians.--, in [0029]);
Iandola however does not explicitly disclose storing the retrained DNN model in the data storage,
 Cooper discloses storing the retrained DNN model in the data storage (see Cooper: e.g., -- the augmented images generated by the image augmentation module 330. These images may be used as an image training set for the model training. In one embodiment, the machine-learned models are neural network models such as feed-forward networks, convolutional neural networks (CNN), deep neural networks (DNN), recurrent neural networks (RNN), self-organizing maps (SOM), and the like, that are trained by the model training module 340 based on training data. After training, the computer model may be stored in the trained computer model store 370.--, in [0039]-[0040], {the same subject matters can be found in the Spec. of Provisional App., such as in [0032]-[0034]),
Iandola and Cooper are combinable as they are in the same field of endeavor:  generating augmented training data for neural network models training for vehicle navigation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Iandola’s system using Cooper’s teachings by including storing the retrained DNN model in the data storage to Iandola’s model training in order to improve the accuracy of model training (see Cooper: e.g. in [0039]-[0040]).

Re Claim 2, Iandola as modified by Cooper further disclose an over-the-air network (“OTA”) transceiver, wherein the OTA transceiver is configured to deploy the retrained DNN model to one or more vehicles (see Cooper: e.g., -- After training, the model distribution module 380 may distribute the trained model to systems to apply the trained model. In particular, the model distribution module 380 may send the trained model (or parameters thereof) to the model application system 110 for use in detecting characteristics of an image based on the sensors of the model application system 110. The predictions from the model may thus be used in operation of the model application system 110, for example in object detection and control of the model application system 110.--, in [0041], and, -- After applying the models, the model application system 110 may use the output of the models for various purposes. For example, when the model application system 110 is a vehicle.--, in [0025]).
Re Claims 9-10, claims 9-10 are the corresponding method claim to claims 1-2 respectively. Thus, claims 9-10 are rejected for the similar reasons as for claims 1-2. Furthermore, Iandola as modified by Cooper further disclose a computer-implemented method for generating a deep neural network (““DNN”) model (see Iandola: e.g., --the machine-learned models are neural network models such as feed-forward networks, convolutional neural networks (CNN), deep neural networks (DNN), recurrent neural networks (RNN), self-organizing maps (SOM), and the like, that are trained by the model training system 140 based on training data sets…..The model training system 140 constructs machine-learned models based on sensor information provided by the sensor collection system 150. The trained machine-learned models perform various functions, such as simulating sensor data, estimating sensor quality, and other detection and control algorithms for use by the autonomous control system 110. The model training system 140 constructs the models based on training data sets. The training data sets contain information resembling potential environments the autonomous control system 110 would encounter during operation.--, in [0226]-[0027]).

Re Claim 17, claim 17 is the corresponding medium claim to claims 1-2 respectively. Thus, claim 17 is rejected for the similar reasons as for claims 1-2. Furthermore, Iandola as modified by Cooper further disclose a non-transitory computer readable medium encoded with instructions that when executed by at least one processor causes the processor to carry out the method (see Iandola: e.g., -- computer-readable medium storing instructions for execution on a processor, the instructions when executed by the processor causing the processor to perform steps--, in claim 12, -- An autonomous control system generates synthetic data that reflect simulated environments. Specifically, the synthetic data is a representation of sensor data of the simulated environment from the perspective of one or more sensors. The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The autonomous control system uses the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included in existing training data--, in abstract, and [0003]-[0004], and [0007]).

Claims 3-4,  11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola as modified by Cooper; and further in view of Baek (US 20190355103 A1).
Re Claim 3,  Iandola as modified by Cooper however does not explicitly disclose converting the training data to a latent space representation;
 Baek discloses converting the training data to a latent space representation (see Baek: e.g., -- to learn a joint distribution of input data in different domains, namely the image domain and the semantic map domain. It is assumed that an incomplete input pair (I.sub.I, S.sub.I) can be mapped to a same latent code z in the shared latent space 140.--, in [0028]-[0030]),
Iandola as modified by Cooper and Baek are combinable as they are in the same field of endeavor:  generating augmented training data for neural network models training. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Iandola (as modified by Cooper)’s system using Baek’s teachings by including converting the training data to a latent space representation to Iandola’s neural network model training in order to learn a joint distribution of input data in different domains (see Baek: e.g. in [0028]-[0030]);
Iandola as modified by Cooper and Baek further disclose defining missing areas in the latent space representation; and associating scenes to the defined missing areas (see Baek: e.g., -- The portions of the scene missing in the first image frame are captured in a later image frame. In an embodiment, the neural network model generates the image content missing in the first image frame to hallucinate a complete later image frame in a sequence. In another example, a portion of a scene may be missing because it is obscured by an object and the portion of the scene may be hallucinated to produce a complete image.--, in [0030]).

Re Claim 4,  Iandola as modified by Cooper however does not explicitly disclose converting the training data to statistical bins of scenarios;
 Baek discloses converting the training data to statistical bins of scenarios (see Baek: e.g., --The learning task, then, is to match the two joint distributions p(I.sub.I, S.sub.I, I.sub.C, S.sub.C) and p(I.sub.I, S.sub.I, F(I.sub.I, S.sub.I)). Matching the two joint distributions is the classical two-sample test problem in statistics that can be solved by minimizing the maximum mean discrepancy metric.--, in [0039]-[0041] {herein “distributions p(I.sub.I, S.sub.I, I.sub.C, S.sub.C) and p(I.sub.I, S.sub.I, F(I.sub.I, S.sub.I))” are the statistical bins of scenarios, as exampled in [0041] as two different images read on different scenarios”),
Iandola as modified by Cooper and Baek are combinable as they are in the same field of endeavor:  generating augmented training data for neural network models training. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Iandola (as modified by Cooper)’s system using Baek’s teachings by including converting the training data to statistical bins of scenarios to Iandola’s neural network model training in order to solve identifying discrepancy in distributions such as the classical two-sample test problem in statistics (see Baek: e.g. in [0039]-[0041]);
Iandola as modified by Cooper and Baek further disclose determining underrepresented statistical bins; and associating scenes to the defined underrepresented statistical bins (see Baek: e.g., --The learning task, then, is to match the two joint distributions p(I.sub.I, S.sub.I, I.sub.C, S.sub.C) and p(I.sub.I, S.sub.I, F(I.sub.I, S.sub.I)). Matching the two joint distributions is the classical two-sample test problem in statistics that can be solved by minimizing the maximum mean discrepancy metric.--, in [0039]-[0041] {herein “distributions p(I.sub.I, S.sub.I, I.sub.C, S.sub.C) and p(I.sub.I, S.sub.I, F(I.sub.I, S.sub.I))” are the statistical bins of scenarios, as exampled in [0041] as two different images read on different scenarios”).

Re Claims 11-12, claims 11-12 are the corresponding method claim to claims 3-4 respectively. Thus, claims 11-12 are rejected for the similar reasons as for claims 3-4. Furthermore, Iandola as modified by Cooper and Baek further disclose a computer-implemented method for generating a deep neural network (““DNN”) model (see Iandola: e.g., --the machine-learned models are neural network models such as feed-forward networks, convolutional neural networks (CNN), deep neural networks (DNN), recurrent neural networks (RNN), self-organizing maps (SOM), and the like, that are trained by the model training system 140 based on training data sets…..The model training system 140 constructs machine-learned models based on sensor information provided by the sensor collection system 150. The trained machine-learned models perform various functions, such as simulating sensor data, estimating sensor quality, and other detection and control algorithms for use by the autonomous control system 110. The model training system 140 constructs the models based on training data sets. The training data sets contain information resembling potential environments the autonomous control system 110 would encounter during operation.--, in [0226]-[0027]).

Re Claims 18-19, claims 18-19 are the corresponding medium claim to claims 3-4 respectively. Thus, claims 18-19 are rejected for the similar reasons as for claims 3-4. Furthermore, Iandola as modified by Cooper and Baek further disclose a non-transitory computer readable medium encoded with instructions that when executed by at least one processor causes the processor to carry out the method (see Iandola: e.g., -- computer-readable medium storing instructions for execution on a processor, the instructions when executed by the processor causing the processor to perform steps--, in claim 12, -- An autonomous control system generates synthetic data that reflect simulated environments. Specifically, the synthetic data is a representation of sensor data of the simulated environment from the perspective of one or more sensors. The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The autonomous control system uses the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included in existing training data--, in abstract, and [0003]-[0004], and [0007]).

Claims 5-8, 13-16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola as modified by Cooper; and further in view of CHAKRABORTY (US 20200193628 A1).
Re Claim 5,  Iandola as modified by Cooper further disclose varying locations of objects in the training data (see Cooper: e.g., -- the location of the cutouts may be selected based on the location of the objects in the image. This may provide some, but not excess overlap, with the bounding box. The intersection between the object and the cutout region may be measured by the portion of the object being replaced by the cutout…. the cutout may mainly be located in the bottom half of the image or in the center of the image, because the bottom portion may typically include artifacts that are always present, while the center of the image may be a region of most interest (e.g., for a vehicle, is often the direction of travel of the vehicle).--, in [0036]-[0037]); 
Iandola as modified by Cooper however does not explicitly disclose determining sensitivity of functionality based on the varied locations of the objects;
 CHAKRABORTY discloses determining sensitivity of functionality based on the varied locations of the objects (see CHAKRABORTY: e.g., -- RPN 235 may be modified to generate occluder-centric regions. Traditionally, RPN would normally look for specific gradients from training in image data (e.g., background/foreground). Two people standing together would be classified together or not at all, depending on the training. As described further herein, the foreground object is used to generate occlude-centric anchors, wherein neighboring regions are parsed for the presence of an object partially occluded by the foreground object. Occluder-centric anchors and location sensitive RoIs (245) --, in [0035]),
Iandola as modified by Cooper and CHAKRABORTY are combinable as they are in the same field of endeavor:  a Deep Neural Network (DNN) model of object detection. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Iandola (as modified by Cooper)’s system using CHAKRABORTY’s teachings by including determining sensitivity of functionality based on the varied locations of the objects to Iandola (as modified by Cooper)’s neural network model training in order to increase the overall detection accuracy and improve downstream tasks, such as people tracking and activity recognition. (see CHAKRABORTY: e.g. in [0017]);
Iandola as modified by Cooper and CHAKRABORTY further disclose associating scenes with the varied locations of the objects based on the determined sensitivity of functionality (see Cooper: e.g., -- the location of the cutouts may be selected based on the location of the objects in the image. This may provide some, but not excess overlap, with the bounding box. The intersection between the object and the cutout region may be measured by the portion of the object being replaced by the cutout…. the cutout may mainly be located in the bottom half of the image or in the center of the image, because the bottom portion may typically include artifacts that are always present, while the center of the image may be a region of most interest (e.g., for a vehicle, is often the direction of travel of the vehicle).--, in [0036]-[0037]; also see CHAKRABORTY: e.g., -- RPN 235 may be modified to generate occluder-centric regions. Traditionally, RPN would normally look for specific gradients from training in image data (e.g., background/foreground). Two people standing together would be classified together or not at all, depending on the training. As described further herein, the foreground object is used to generate occlude-centric anchors, wherein neighboring regions are parsed for the presence of an object partially occluded by the foreground object. Occluder-centric anchors and location sensitive RoIs (245) --, in [0017], and [0035]).

Re Claim 6, Iandola as modified by Cooper however does not explicitly disclose mining of hard samples,
CHAKRABORTY discloses mining of hard samples; and associating scenes for augmentation of the training data based on mining of hard samples (see CHAKRABORTY: e.g., -- the example algorithm was evaluated by training with and without Online Hard Negative Mining (OHEM), as shown in columns 3 and 4. OHEM retroactively selected a subset of RoIs that have the highest loss and backpropagated based on the selected examples. Without OHEM, hard (occluded) ROIs were proactively selected.--, in [0085]; also see: -- Viewpoint-agnostic region proposals may be augmented with sparse, occluder-centric proposals during region proposal generation, in order to focus on scene-specific hard regions, while learning to detect under a diverse set of occlusion patterns. This mimics the amodal completion that allows humans to innately perform occlusion reasoning by using scene geometry to focus the classifier on portions of the object that are visible. While previous methods treat amodal completion purely as a learning problem, the approaches herein demonstrate that amodal completion is essentially a geometric phenomenon that relies on the underlying scene cues.--, in [0029]; -- RPN 235 may be modified to generate occluder-centric regions. Traditionally, RPN would normally look for specific gradients from training in image data (e.g., background/foreground). Two people standing together would be classified together or not at all, depending on the training. As described further herein, the foreground object is used to generate occlude-centric anchors, wherein neighboring regions are parsed for the presence of an object partially occluded by the foreground object. Occluder-centric anchors and location sensitive RoIs (245) --, in [017], and [0035]),
Iandola as modified by Cooper and CHAKRABORTY are combinable as they are in the same field of endeavor:  a Deep Neural Network (DNN) model of object detection. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Iandola (as modified by Cooper)’s system using CHAKRABORTY’s teachings by including mining of hard samples; and associating scenes for augmentation of the training data based on mining of hard samples to Iandola (as modified by Cooper)’s neural network model training in order to increase the overall detection accuracy and improve downstream tasks, such as people tracking and activity recognition. (see CHAKRABORTY: e.g. in [0017]).

Re Claim 7, Iandola as modified by Cooper and CHAKRABORTY disclose determining a size for a looked-for object in the training data (see Cooper: e.g., -- the size of the object or other label within the image. For example, the cutout may be no more than 40% of the size of the object's bounding box in the image, or to be smaller than the smallest object's bounding box.--, in [0034]-[0036], also see CHAKRABORTY: e.g., -- Bounding boxes are fitted around objects by the RPN 220, and then objects are classified at the classification stage 225.--, in [0033], and -- High confidence bounding boxes may be assumed to be associated with objects in the foreground, and thus have a high likelihood of occluding other objects in the scene--, in [0044]-[0041); and 
generating a layout and bounding box for the looked-for object in the training data; and generating manipulated segmentation map (see Iandola: e.g., --The autonomous control system 110 synthesizes the combination of sensor data with a learned sensor mapping to simulate high-capacity sensor data as though the surrounding environment was characterized by high-capacity sensors. The autonomous control system 110 detects one or more objects based on the simulated high-capacity sensor data to control the vehicle for autonomous guidance.--, in [0024], and, -- the data synthesizing module 325 generates synthetic sensor data by representing the environment of a scene as a map, in which the ground plane, roads, and other landscape-related regions are identified in segments shaped, such as polygons. The environment may be represented in a set of sensor data that was captured by an actual sensor, or in a simulated virtual environment.--, in [0051]; also see Cooper: e.g., -- identify objects in the image (identify objects, either by bounding box or by segmentation--, in [0022], -- an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image. The labeled images may thus represent the ground truth for which the model is trained. The images may be labeled by any suitable means, and may typically be by a supervised labeling process (e.g., labeled by users reviewing the images and designating labels for the images). These labels may then be associated with the images in the image data store 350.--, in [0029]). See the similar obviousness and motivation statements addressed above for discussions for claims 5-6).   .

Re Claim 8,  Iandola as modified by Cooper and CHAKRABORTY further disclose the generated segmentation map is applied to the training data (see Iandola: e.g., --The autonomous control system 110 synthesizes the combination of sensor data with a learned sensor mapping to simulate high-capacity sensor data as though the surrounding environment was characterized by high-capacity sensors. The autonomous control system 110 detects one or more objects based on the simulated high-capacity sensor data to control the vehicle for autonomous guidance.--, in [0024], and, -- the data synthesizing module 325 generates synthetic sensor data by representing the environment of a scene as a map, in which the ground plane, roads, and other landscape-related regions are identified in segments shaped, such as polygons. The environment may be represented in a set of sensor data that was captured by an actual sensor, or in a simulated virtual environment.--, in [0051]; also see Cooper: e.g., -- identify objects in the image (identify objects, either by bounding box or by segmentation--, in [0022], -- an object may be associated with a bounding box within an image, or an object may be segmented from other parts of the image. The labeled images may thus represent the ground truth for which the model is trained. The images may be labeled by any suitable means, and may typically be by a supervised labeling process (e.g., labeled by users reviewing the images and designating labels for the images). These labels may then be associated with the images in the image data store 350.--, in [0029]).

Re Claims 13-16, claims 13-16 are the corresponding method claim to claims 5-8 respectively. Thus, claims 13-16 are rejected for the similar reasons as for claims 5-8. Furthermore, Iandola as modified by Cooper and CHAKRABORTY further disclose a computer-implemented method for generating a deep neural network (““DNN”) model (see Iandola: e.g., --the machine-learned models are neural network models such as feed-forward networks, convolutional neural networks (CNN), deep neural networks (DNN), recurrent neural networks (RNN), self-organizing maps (SOM), and the like, that are trained by the model training system 140 based on training data sets…..The model training system 140 constructs machine-learned models based on sensor information provided by the sensor collection system 150. The trained machine-learned models perform various functions, such as simulating sensor data, estimating sensor quality, and other detection and control algorithms for use by the autonomous control system 110. The model training system 140 constructs the models based on training data sets. The training data sets contain information resembling potential environments the autonomous control system 110 would encounter during operation.--, in [0226]-[0027]).

Re Claim 20, claim 20 is the corresponding medium claim to claim 7 respectively. Thus, claim 20 is rejected for the similar reasons as for claim 7. Furthermore, Iandola as modified by Cooper and CHAKRABORTY further disclose a non-transitory computer readable medium encoded with instructions that when executed by at least one processor causes the processor to carry out the method (see Iandola: e.g., -- computer-readable medium storing instructions for execution on a processor, the instructions when executed by the processor causing the processor to perform steps--, in claim 12, -- An autonomous control system generates synthetic data that reflect simulated environments. Specifically, the synthetic data is a representation of sensor data of the simulated environment from the perspective of one or more sensors. The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The autonomous control system uses the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included in existing training data--, in abstract, and [0003]-[0004], and [0007]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667